FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  May 23, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 CLINTON T. ELDRIDGE,

               Petitioner - Appellant,

          v.                                           No. 13-1036
                                              (D.C. No. 1:12-CV-02820-LTB)
 D. BERKEBILE, Warden,                                   (D. Colo.)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, and ANDERSON and TYMKOVICH, Circuit
Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      Petitioner and defendant, Clinton T. Eldridge, a federal prisoner proceeding

pro se, appeals the dismissal of his 28 U.S.C. § 2241 petition for failure to

exhaust his administrative remedies. We affirm.



                                 BACKGROUND

      Mr. Eldridge pled guilty in 1984 to nine counts of an indictment charging

him with armed rape, sodomy, armed robbery, first- and second-degree burglaries,

and related assault and destruction of property charges. See Eldridge v. United

States, 618 A.2d 690, 693 (D.C. 1992). On July 19, 1984, Mr. Eldridge was

sentenced to consecutive prison terms, which, when aggregated, amounted to 40

to 120 years. Id. at 694. Following an appeal, one of Mr. Eldridge’s nine counts

of conviction was vacated. On appeal, the District of Columbia Court of Appeals

specifically instructed the trial court that, in conducting the resentencing, it “may

decide, at its discretion, whether to vacate [Mr. Eldridge’s] sentence entirely, and

to resentence [him] on the remaining eight counts, so as to realize the intent of its

original sentencing plan.” Eldridge, 618 A.2d at 698-99. Mr. Eldridge

accordingly received the same 40- to 120-year sentence when he was resentenced

in 1993.




                                         -2-
      Mr. Eldridge filed this application on November 15, 2012. 1 He raises one

issue: whether the district court erred in allegedly failing to credit towards the

service of his sentence the time he served between 1984, when he was originally

sentenced for his crimes, and 1993, when he was resentenced. 2

      On November 16, 2012, Magistrate Judge Boyd N. Boland entered an order

directing the Warden to file a preliminary response limited to addressing the

affirmative defense of exhaustion of administrative remedies if the Warden

intended to raise that defense. On December 7, 2012, the Warden filed a

preliminary response, in which he argued that this action should be dismissed for

failure to exhaust administrative remedies.

      The district court dismissed the action, finding that exhaustion of all

administrative remedies is a prerequisite to bringing a habeas action, and that

Mr. Eldridge had failed to exhaust the administrative remedy process put in place

and available to Mr. Eldridge by the Bureau of Prisons (“BOP”). This appeal




      1
        Mr. Eldridge actually filed an amended application on November 15, 2012.
He had filed his initial application on October 24, 2012. On October 26, the
district court ordered Mr. Eldridge to re-file his application in order to cure
multiple deficiencies.
      2
        Mr. Eldridge brought this identical claim in a prior habeas action. In
2005, while he was housed at the United States Penitentiary in Marion, Illinois,
he filed an action under 28 U.S.C. § 2241, raising the same claim he asserts in
this case. See Eldridge v. Wiley, No. 3:05-cv-73-JPG (S.D. Ill.). Following a
recommendation by a magistrate judge, that action was dismissed for failure to
exhaust administrative remedies.

                                         -3-
followed, in which Mr. Eldridge continues to assert that he has exhausted all

required remedies.



                                  DISCUSSION

      As the district court found, the BOP administrative remedy procedure is

available to federal prisoners like Mr. Eldridge. See 28 C.F.R. §§ 542.10 -

542.19. The pertinent regulations allow “an inmate to seek formal review of an

issue relating to any aspect of his/her own confinement.” 28 C.F.R. § 542.10(a).

As the district court further observed, generally speaking, “a federal prisoner

exhausts administrative remedies by attempting to resolve the matter informally

and then completing all three formal steps by filing an administrative remedy

request with institutional staff as well as regional and national appeals.” Order at

2-3 (citing 28 C.F.R. §§ 542.13 - 542.15).

      Furthermore, the exhaustion of those administrative remedies is a

prerequisite to federal habeas corpus relief under 28 U.S.C. § 2241. Williams v.

O’Brien, 792 F.2d 986, 987 (10th Cir. 1986) (per curiam). That exhaustion

requirement is satisfied only through proper use of the available administrative

remedies. See Woodford v. Ngo, 548 U.S. 81, 90 (2006).

      The record in this case reveals that, during his incarceration, Mr. Eldridge

has filed 109 administrative remedy actions or appeals, none of which relate to

the claim asserted in this case concerning the computation of his sentence. And

                                        -4-
while he pursued one informal contact with a BOP staff member concerning the

computation of his sentence, Mr. Eldridge has clearly failed to follow the

complete administrative remedy process.

      The district court thoroughly and completely described the appropriate BOP

administrative procedure Mr. Eldridge must follow before he may file a § 2241

petition, including references to proper regulations. We need not explain that

process further.



                                 CONCLUSION

      We therefore agree with the district court that Mr. Eldridge has failed to

exhaust administrative remedies, and his action was properly dismissed without

prejudice. We also deny his request to proceed on appeal in forma pauperis.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                        -5-